DETAILED ACTION
Response to Arguments
Applicant's arguments and amendments for claims 1-8 filed on 2 June 2022, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Lines 9-11 of claim 1 discloses “at least one piezoelectric spacer disposed on a surface of the radially outer ring such that, in an assembled condition with a knuckle, the at least one piezoelectric spacer contracts a surface of the knuckle”, the meaning of “contracts” is unclear and the specification doesn’t provide details that clearly support this limitation.
Lines 14-16 of claim 8 discloses “the resultant of the first mechanical vibration and the second mechanical vibration has a resulting amplitude that is less than either amplitude of the first mechanical vibration or the second mechanical vibration”, while the specification discloses differently “the resultant of the first and second mechanical vibrations is close to zero” in the abstract, §0011, §0013 and §0027.
Claim Objections
Claim 8 is objected to because of the following informalities: line 14 of claim 8 recites “the resultant of” which should be changed to “a resultant of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Lines 9-11 of claim 1 discloses “at least one piezoelectric spacer disposed on a surface of the radially outer ring such that, in an assembled condition with a knuckle, the at least one piezoelectric spacer contracts a surface of the knuckle” in which the meaning of “contracts” is unclear and the limitation is not clearly explained by the specification.
Lines 14-16 of claim 8 discloses “the resultant of the first mechanical vibration and the second mechanical vibration has a resulting amplitude that is less than either amplitude of the first mechanical vibration or the second mechanical vibration” that is not clearly explained by the specification.
Claims 2-7 depend to rejected claim 1 and are therefore also rejected under 35 U.S.C. 112(a) for the reasons set above.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





17 June 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837